Citation Nr: 0923633	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 
and from June 1965 to May 1968.  He was awarded the Combat 
Infantryman's Badge, Purple Heart, and Bronze Star Medal with 
"V" Device.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2006, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Muskogee RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

In September 2006, the issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD was reopened.  However, the issue of whether clear and 
unmistakable error (CUE) exists in a September 1971 rating 
decision that denied entitlement to service connection for a 
nervous condition was found to be inextricably intertwined 
with the issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.  Thus, the 
issue of whether CUE exists in the September 1971 rating 
decision was remanded for the RO to adjudicate in the first 
instance.  The RO adjudicated this matter in an August 2007 
rating decision, which was subsequently perfected to the 
Board.  In March 2009, another VLJ held a hearing on the 
issue of whether CUE exists in the September 1971 rating 
decision.  Consequently, as the undersigned has not taken 
testimony on the issue of CUE, this matter will be the 
subject of a separate rating decision that will be issued 
simultaneously with the matter reflected above.  

Further, the Board notes that additional evidence was 
associated with the claims file in June 2009 which has not 
been considered by the RO in the first instance.  However, 
this evidence which consists of a May 2009 private medical 
opinion is not pertinent to the issue addressed in this 
decision.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An acquired psychiatric disorder, other than PTSD, has 
not been shown to be casually or etiologically related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in April 2007.  Although the 
letter addressed all of the notice elements, it was not sent 
prior to the initial unfavorable decision by the AOJ in May 
2003.  However, the issue was subsequently readjudicated 
after the notice was provided in an August 2007 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  In fact, in a June 2007 VCAA 
notice response, the Veteran's attorney indicated that all 
medical evidence was of record.  In particular, the Veteran's 
attorney noted in a June 2006 letter of correspondence that 
she had submitted all Vet Center records from 1995 to 2000.  
Although the Veteran's attorney indicated that VA had failed 
to obtain VA and private treatments records dated in the 
early 1970s, the Board notes that VA records dated from 1972 
to 2003 and private treatment records from S.A.H. dated in 
1972 have been associated with the claims file.  
Additionally, there is no evidence that any record pertaining 
to this claim that has been identified by the Veteran has not 
been associated with the claims file.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for an acquired 
psychiatric disorder, other than PTSD.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes that a VA examination is not 
necessary because no competent evidence has been submitted to 
indicate that any acquired psychiatric disability other than 
PTSD is associated with an established event, injury, or 
disease in service or during the presumptive period.  Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding 
that the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for an acquired psychiatric disability other 
than PTSD in this case.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.





LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for an 
acquired psychiatric disability other than PTSD.  The service 
treatment records were absent for a diagnosis of an acquired 
psychiatric disorder.  Although the Veteran indicated that he 
had depression or excessive worry on his first period of 
service separation report of medical history in May 1963, the 
examiner commented that the Veteran had excessive worry 
concerning one of his jobs in the Army, and he was 
transferred.  The accompanying May 1963 separation 
examination found the Veteran's psychiatric examination to be 
clinically normal.  There were no findings of a psychiatric 
nature during his second period of service.  Thus, an 
acquired psychiatric disorder was not shown during service.  

The earliest post-service medical records, to include VA 
medical examinations conducted in November 1968 and May 1970, 
contain no competent medical findings of an acquired 
psychiatric disorder.

In fact, the first indication was in an August 1971 statement 
from the Veteran, wherein he claimed that he was depressed 
and had difficulty sleeping.  He indicated that of all his 
disabilities, his nerves were the worst.  No mention was made 
of his military service in connection with the symptomatology 
he described.  

VA records reflected that in January 1972, the Veteran 
reported that he found his employment at an air force base 
frustrating and had been feeling discouraged and depressed 
and had become irritable and lost interest in everything.  
The Veteran expressed interest in hospitalization but could 
not enter that day.  The diagnosis was psychoneurosis, 
depressive reaction.  His military service was not mentioned.  
The plan was to admit to Ward 8 but no beds were available.  
The Veteran was discharged the next day.  

Private treatment records from S.A.H. dated in January 1972 
indicated that the Veteran had difficulty with impulse 
control and had been extremely depressed for two years.  It 
was also noted that the Veteran had mixed feelings about his 
wife being pregnant.  The final diagnosis was schizoid 
personality with depression.  During the hospitalization, the 
Veteran was also diagnosed with hypertension, etiology 
unknown.  It was noted that the Veteran had several episodes 
of trauma in his life that could have been related to this 
complaint, including the shrapnel injuries during service.  
The trauma that Veteran experienced was not mentioned in the 
context of a psychiatric disorder, only in relationship to 
the diagnosis of hypertension.  

Thereafter, in VA records dated in 1995, the Veteran reported 
being depressed for the last 30 years.  The diagnosis was 
depression.  The December 1995 VA psychiatric examination 
included diagnoses of PTSD, continuous alcohol dependence, 
mood disorder secondary to substance abuse, and mixed 
personality disorder (narcissistic and paranoid).  A 
subsequent March 1998 VA psychiatric examination diagnosed 
PTSD, dysthymic disorder, and anxiety, general anxiety 
disorder.  Further, a VA psychiatric examination in August 
2002 diagnosed chronic PTSD, dysthymic disorder, and 
personality disorder not otherwise specified.  

To the extent that the Veteran currently has an acquired 
psychiatric disorder other than PTSD, there is no competent 
evidence linking any such disorder to service.  Additionally, 
the Board has considered the Veteran's combat service.  
Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
and it is not in dispute that the Veteran incurred fragment 
wounds in connection with his combat service.  Section 
1154(b), however, does not negate the need for medical 
evidence linking any current acquired psychiatric disability, 
other than PTSD, to his service.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  To the extent that the Veteran contends that he 
has a psychiatric disorder other than PTSD that is related to 
his service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, to the extent that the Veteran has a current 
diagnosis of an acquired psychiatric disorder other than 
PTSD, the competent medical evidence does not reveal a nexus 
to any such disorder occurring in service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim.  As such, service connection for an 
acquired psychiatric disorder other than PTSD must be denied.  
38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


